Exhibit 10.7

 

BUILD-A-BEAR WORKSHOP, INC.

Grant Date:

 

RESTRICTED STOCK &

Employee:

  NON-QUALIFIED STOCK OPTION

No. of Shares of Restricted Stock:

  AWARD AGREEMENT

No. of Shares Subject to Option:

   

Exercise Price of Option:

$ 

 

 

This Agreement will certify that the employee named above (“Employee”) is
awarded the total number of restricted shares of common stock, $0.01 par value
per share (the “Common Stock”), of Build-A-Bear Workshop, Inc. (the “Company”)
designated above (the “Restricted Stock”), and an option to purchase the number
of shares of Company Common Stock designated above (the “Option”), pursuant to
the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, as amended through
the date hereof (the “Plan”), as of the date indicated above (the “Grant Date”)
and subject to the terms, conditions and restrictions in the Plan and those set
forth below. Any capitalized, but undefined, term used in this Agreement shall
have the meaning ascribed to it in the Plan. Employee’s electronic acceptance
within 60 days on his/her personal Merrill Lynch account constitutes Employee’s
acceptance of this award and acknowledgement of Employee’s agreement to all the
terms, conditions and restrictions contained in the Plan and this Agreement. If
the Employee does not accept this award on his/her personal Merrill Lynch
account within 60 days of the Grant Date, the Employer may revoke this grant.

 

 

BUILD-A-BEAR WORKSHOP, INC. 

                 

By:

/s/ Sharon Price John

   

Sharon Price John

   

Chief Executive Officer

 

 

 

Terms and Conditions

 

A.     Terms and Conditions Applicable to Restricted Stock

  

1.     Terms of Restricted Stock Award. Pursuant to action of the Compensation
and Development Committee (the “Committee”), the Company awards to the Employee
the number of shares of Restricted Stock set forth above. The Restricted Stock
is nontransferable by the Employee during the period described below and is
subject to the risk of forfeiture as described below. Prior to the time shares
become transferable, the shares of Restricted Stock shall bear a legend
indicating their nontransferability, and, subject to the terms of this
Agreement, if the Employee terminates service as an Employee of the Company
prior to the time a restriction lapses, the Employee shall forfeit any shares of
Restricted Stock which are still subject to the restrictions at the time of
termination of such service.

 

The restrictions on transfer described in this Section A.1 shall lapse and be of
no further force and effect as follows, if the Employee is still an employee of
the Company on the respective date set forth below, and has been continuously
serving as such an employee of the Company during such 12-month period ending on
such date:

 

Date

 

Portion of Grant for

which Restrictions

Lapse on Indicated

Date

Grant Date

 

0

March 15, 2017:

 

One-third

March 15, 2018:

 

One-third

March 15, 2019:

 

One-third

 

 
 

--------------------------------------------------------------------------------

 

 

For avoidance of doubt, on March 15, 2019, one hundred percent (100%) of the
shares of Restricted Stock shall be transferable by the Employee if the Employee
is still an Employee, and has been continuously serving from the Grant Date
through March 15, 2019 as an employee of the Company on such date.

 

Notwithstanding the foregoing, in the event of a Change of Control, all
previously granted shares of Restricted Stock not yet free of the restrictions
of this Section A.1 shall become immediately free of such restrictions.

 

2.      Death or Disability of the Employee. In the event of (i) the death of
the Employee, or (ii) the Company terminates the Employee’s employment due to a
permanent and total disability which results in the Employee’s inability to
return to work, all previously granted shares of Restricted Stock not yet free
of the restrictions of Section A.1 shall become immediately free of such
restrictions.

 

3.     Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be $0.00.

 

4.     Rights as Stockholder. The Employee shall be entitled to all of the
rights of a stockholder with respect to the shares of Restricted Stock including
the right to vote such shares and to receive dividends and other distributions
payable with respect to such shares since the Grant Date.

 

5.     Escrow of Share Certificates. Certificates for the Restricted Stock shall
be issued in the Employee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provide herein. A
certificate or certificates representing the Restricted Stock as to which
restrictions have lapsed shall be delivered to the Employee upon such lapse.

 

6.     Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Stock shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7.     Withholding Taxes. The Company shall have the right to require the
Employee to remit to the Company, or to withhold from other amounts payable to
the Employee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

 

B.     Terms and Conditions Applicable to the Option

  

1.     Grant and Terms of Option. Pursuant to action of the Committee, the
Company grants to the Employee the Option to purchase the number of shares of
Common Stock set forth above, for a period of ten (10) years from the Grant
Date, at the exercise price set forth above; provided, however, that the right
to exercise such Option shall be, and is hereby, restricted as follows:

 

(a)(i)     No shares may be purchased prior to March 15, 2017;

 

(ii)     At any time during the term of the Option granted hereby on or after
March 15, 2017, the Employee may purchase up to one-third of the total number of
shares to which the Option granted hereby relates;

 

(iii)     At any time during the term of the Option granted hereby on or after
March 15, 2018 the Employee may purchase up to an additional one-third of the
total number of shares to which the Option granted hereby relates; and

 

(iv)     At any time during the term of the Option granted hereby on or after
March 15, 2019, the Employee may purchase up to an additional one-third of the
total number of shares to which the Option granted hereby relates;

 

so that on or after March 15, 2019, during the term hereof, the Employee will
have become entitled to purchase the entire number of shares to which the Option
granted hereby relates.

 

 
2 

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, in the event of a Change of Control, the
Employee may purchase 100% of the total number of shares to which the Option
granted hereby relates.

 

(c)     In no event may the Option granted hereby or any part thereof be
exercised after the expiration of ten (10) years from the Grant Date.

 

(d)     The purchase price of the shares subject to the Option may be paid for
(i) in cash, (ii) in the discretion of the Committee, by tender of shares of
Common Stock already owned by the Employee, or (iii) in the discretion of the
Committee, by a combination of methods of payment specified in clauses (i) and
(ii), all in accordance with the provisions of the Plan. Notwithstanding the
preceding sentence, the Employee may request that the Committee agree that
payment in full of the option price need not accompany the written notice of
exercise; provided that, the notice of exercise directs that the certificate or
certificates for the shares of Common Stock for which the Option is exercised be
delivered to a licensed broker acceptable to the Committee as the agent for the
Employee and, at the time such certificate or certificates are delivered, the
broker tenders to the Committee cash (or cash equivalents acceptable to the
Committee) equal to the option price for the shares of Common Stock purchased
pursuant to the exercise of the Option plus the amount (if any) of any
withholding obligations on the part of the Company. Such request may be granted
or denied in the sole discretion of the Committee.

 

(e)     No shares of Common Stock may be tendered in exercise of the Option
granted hereby if such shares were acquired by the Employee through the exercise
of an Incentive Stock Option (within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended), unless (i) such shares have been held by the
Employee for at least one year, and (ii) at least two years have elapsed since
such Incentive Stock Option was granted.

 

2.     Termination of Employment. In the event of the termination of employment
of the Employee for any reason other than for cause, as shall be determined in
the sole discretion of the Committee, the Option granted, to the extent it was
eligible for exercise at the date of such termination of employment: (i) shall
be exercisable for up to ninety (90) days after the date of such termination;
and (ii) may, subject to the Committee’s sole discretion and consent, be
exercised for such longer period as the Committee may permit, but not after ten
(10) years from the Grant Date.

 

3.     Death or Disability of the Employee. In the event of the death of the
Employee during the term of this Agreement and while he or she is employed by
the Company (or a subsidiary) or within three (3) months after the termination
of his or her employment other than for cause, the Option granted hereby shall
become fully vested (if not already fully vested) and may be exercised by a
legatee or legatees of the Employee under his or her last will, or by his or her
personal representatives or distributees, at any time within a period of one (1)
year after his or her death, but not after ten (10) years from the Grant Date.
In the event the Company terminates the Employee’s employment due to a permanent
and total disability which results in the Employee’s inability to return to
work, the Option granted hereby shall become fully vested (if not already fully
vested) and may be exercised by the Employee at any time within a period of
three (3) months after his or her employment is so terminated, but not after ten
(10) years from the Grant Date.

 

4.     Shares Issued on Exercise of Option. It is the intention of the Company
that on any exercise of the Option granted hereby it will transfer to the
Employee shares of its authorized but unissued stock or transfer Treasury
shares, or utilize any combination of Treasury shares and authorized but
unissued shares, to satisfy its obligations to deliver shares on any exercise
hereof.

 

5.     Option Not an Incentive Stock Option. It is intended that the Option
granted hereby shall not be treated as an incentive stock option under Section
422 of the Internal Revenue Code of 1986, as amended.

 

 
3 

--------------------------------------------------------------------------------

 

 

C.     Terms and Conditions Applicable to All Awards

  

1.     Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the Common Stock by reason of stock dividends, spin-offs, split ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, the number of shares of Common Stock under this award of
Restricted Stock not yet vested, and the price thereof, as applicable, shall be
appropriately adjusted by the Committee.

 

2.     No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Employee.

 

3.     Committee Administration. This award has been made pursuant to a
determination made by the Committee, and the Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this Agreement, shall have
plenary authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Employee by the express terms hereof.

 

4.     Grant Subject to Plan. This Restricted Stock and Option award is granted
under and is expressly subject to all the terms and provisions of the Plan, and
the terms of the Plan are incorporated herein by reference. The Employee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Committee has been appointed by the Board of
Directors and designated by it, as the Committee to make grants of Restricted
Stock and Options.

 

5.     Governing Law. This Agreement shall be construed under the laws of the
State of Delaware.

 

 

4